Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 

Claim Objections
Claim 13 is objected to because of the following informalities:  "ar3e" should be "are".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 12-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1; listed Skataric, Zeroug, Sinha), and further in view of Sinha (US 2006/0256655 A1) and Tran (2014, J. Acoust. Soc. Am.).
Regarding claims 1, 25, and 27, Bose teaches a method of acoustic well logging, the method comprising, for each of a plurality of inversion depths of a well at which logging of data occurs or has occurred in generally anisotropic rock formations [0059 In one embodiment, the sonic logging tool may include one or more monopole sources (transmitters) for generating acoustic waveforms that travel into the casing and the formation, one or more sets of dipole sources (transmitter pairs) for generating acoustic waveforms that travel into the casing and the formation, and an array of receivers 30 that record the waveforms to obtain sonic data.], carrying out the steps of:
processing in the frequency domain, at the at least one processing device, the plurality of acoustic log signals representative of waveforms received at a plurality of acoustic well logging receivers [0023 “multiple acquisitions acquired by the receiver array of the sonic logging tool”] to give rise to one or more flexural or Stoneley mode field dispersion curves [0062 “FIG. 5E shows dispersion plots showing slowness-frequency variation of various wellbore guided modes of FIGS. 5A-5D.”];
operating, at the at least one processing device, a neural net to generate one or more formation shear slowness values from either the flexural or Stoneley mode field dispersion curves [0010 “…machine learning processing can determine properties of both the innermost annulus and the at least one outer annulus that correspond to the features of the sonic data. The features can be specific attributes of slowness and attenuation dispersions of the sonic data. … attributes can [be] one of …dispersion characteristics of Stoneley modes…dipole flexural modes…”]; and

Bose does not explicitly teach … however Sinha discusses overlapping teaching including obtaining, at at least one processinq device, a plurality of acoustic loq signals received at a plurality of acoustic well logging receivers of an acoustic logging tool in the well of the subterranean formation [0016 Another aspect of the invention provides a method of estimating a shear modulus in an anisotropic formation surrounding a borehole; 0017 Another aspect of the invention provides an apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole.; fig. 1 depicts multiple receivers and sources in a borehole where the receivers are positioned at different depths; claim 17. An apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole, comprising an acoustic logging system that accounts for acoustic tool effects at multiple frequencies on acoustic data having dispersive characteristics.  claim 20. An apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole according to claim 17, wherein the acoustic logging system accounts for acoustic tool effects at multiple frequencies by modeling a logging tool with a resonance-impedance model.].
It would have been obvious to combine the teachings of Bose and Sinha because examining dispersion characteristic (i.e., variation of velocity with frequency) gives an indication of the earth layers present for oil/gas exploration.
Bose does not explicitly teach … and yet Tran teaches deriving a field dispersion curve by extracting dispersion information from the transformed acoustic loq signals usinq one or more 
It would have been obvious to combine the dispersion curve analysis as taught by Bose, with the windowing/muting by selecting a rectangular area dependent on time and slowness so that the filtering produces greater focusing of the dispersive energies of the two modes (Tran) [pg. 256, col. 1].
Regarding claim 2, Bose teaches the method of claim 1, comprising the step of transforming one or more of the plurality of acoustic log signals to the frequency domain [fig. 5e depicts plot of stonely, flexural, shear versus frequency].
Regarding claim 4, Bose teaches the method of claim 1, wherein the waveforms received at one or more acoustic well logging receivers include energy representative of formation shear waves [0082 “The inversion or interpretation of block 1007 can also characterize compressional and shear velocities of the innermost annulus using attenuation dispersion as described in U.S. Patent Publ. No. 2015/0219780, incorporated by reference above in its entirety.”].
Regarding claim 5, Bose teaches the method of claim 1, wherein the plurality of inversion depths of the well in respect of which the steps are carried out corresponds to a plurality of logging depths of the well at which logging of data occurs or has occurred in a one to one relationship [0005 “Sonic data obtained from sonic measurements on the depth interval of the well is processed to extract features of the sonic data.”].
Regarding claim 6, Bose teaches the method of claim 1, wherein the plurality of inversion depths of the well in respect of which the steps are carried out corresponds to each Nth logging depth of the well at which logging of data occurs or has occurred, N being a real integer number that is greater than unity [0054 function of “axial depth z” where it is understood that z is a variable].
Regarding claims 8 and 12-14, Bose teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve [0081 “…forward model simulator…training 
Regarding claim 9, Bose teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve; and wherein the step (a) of deriving a field dispersion curve from the transformed acoustic log signals includes the step of (a2) picking coherence peaks from the field slowness-frequency semblance map and generating therefrom a field dispersion curve [0087 “Block 1401 extracts or labels features of the multimode frequency dispersion attributes that are sensitive to the properties … The extracted features are supplied to the trained machine learning classifier (block 1403), which operates in an unsupervised fashion to output the classes that correspond to such features.”; 0094 “The features (or feature vectors) that are extracted from the multimode sonic data (block 1401) can be extracted from modelled data and used to train the machine learning classifier.”].
Regarding claims 15-19, Bose also teaches the method of claim 1, comprising the steps of: (m) deploying an acoustic logging tool to a chosen depth along a borehole in a subterranean 
Regarding claim 20, Bose also teaches the method of claim 18, comprising the step of causing the transmission of electrical or electronic signals from the acoustic logging tool to the remote processor [0097 “The processing system may also include one or more processors (e.g., microprocessors, microcontrollers, digital signal processors, or general purpose computers) for executing any of the methods and processes described above. Such processors may be interconnected over a network, such as the Internet.”].
Regarding claim 21, Bose also teaches the method of claim 1, comprising the steps of: (m) deploying an acoustic logging tool to a chosen depth along a borehole in a subterranean formation; (n) causing withdrawal of the logging tool towards a surface location [0096 wellbore logging tool]; (o) at each of a plurality of logging depths of the acoustic logging tool in the borehole [0069 “axial depths z of the multiple casing string as investigated by the ultrasonic and sonic logging tools.”], causing the logging tool to emit one or more acoustic energy waves, using one or more acoustic energy sources, such that the acoustic energy waves impinge on the formation; (p) causing the logging tool to detect one or more acoustic energy waves that have passed through the formation using one or more acoustic energy detectors that are spaced along the acoustic logging tool from the one or more acoustic energy sources, that are acoustically isolated from the one or more acoustic energy sources and that are activated by the detection of acoustic energy waves [0094 sources (monopole, dipole, quadrupole)]; (q) causing the logging tool to generate plural acoustic log signals that are characteristic of acoustic energy waves detected by the one or more acoustic energy detectors [0059 “one or more monopole sources (transmitters) for generating acoustic waveforms that travel into the casing and the formation, one or more sets of dipole sources (transmitter pairs) for generating acoustic waveforms that travel into the casing and the formation, and an array of receivers 30 that record the waveforms to obtain sonic data.”]; and (r) processing the acoustic log signals in accordance with steps (a) to (c) hereof wherein the step [0069 machine learning processing] (o) of causing the acoustic logging tool to emit one or more acoustic energy waves includes operating one or more of a dipole or quadrupole acoustic energy source forming part of the acoustic logging tool [0070 “ultrasonic logging tool and the sonic measurements (including the CBL of block 1005 and the sonic signals arising from monopole, dipole, and/or quadrupole excitations of block”].
Regarding claim 22, Bose also teaches the method of claim 1, comprising the step of generating a log, plot, array or database of formation shear values generated through carrying out of at least steps (a) to (c) hereof [0088 “The operation of the machine learning classifier of block 1403 can be trained using a rich database of modeled (synthetic) examples, covering a range of formation/cement/casing properties observed in practice as shown…”].
Regarding claim 23, Bose also teaches the method of claim 1, comprising the step of generating a log, plot, array or database of formation shear values generated through carrying out of at least steps (a) to (c) hereof and further including the steps of displaying, storing or transmitting the log, plot, array or database or generating one or more further signals derived therefrom [plots shown in figs. 5a-5e; 0097 “The processing system may include a graphical user interface (GUI) so that a user can interact with the processing system.”].
Regarding claim 24, Bose also teaches the method of claim 23, comprising the step of processing the one or more further signals [0097 processing system].
Regarding claim 25, Bose also teaches an apparatus for carrying out acoustic logging, the apparatus comprising: a logging tool having at least one activatable source of acoustic waves [0096 wellbore logging tool; 0059 monopole sources…dipole sources…array of receivers]; spaced and acoustically isolated therefrom in the logging tool one or more detectors of acoustic wave energy that on the detection of acoustic wave energy is capable of generating one or more electrical or electronic log signals that are characteristic of acoustic energy waves detected by the one or more detector of acoustic wave energy [0052 logging tool…transmitter 103 and two receivers 105a, 105b]; and at least one processing device associated with or forming part of the logging tool that is capable of processing the electrical or electronic log signals in accordance with the method of at least claim 1 [0052 perform a pulse-echo measurement to obtain ultrasonic data].
Regarding claim 26, Bose also teaches the apparatus of claim 25, wherein the processing device is programmable and is programmed to carry out at least steps (a) to (c) of the method of claim 1 [0098-0099 processing system…Flash-Programmable…program logic].
Regarding claim 28, Bose also teaches the method of claim 1, wherein obtaining, at the at least one processing device, the plurality of acoustic log signals received at the plurality of acoustic well logging receivers of the acoustic logging tool in the well of the subterranean formation comprises: accessing, at a remote processor of the at least one processing device, the plurality of acoustic log signals stored in a memory of the logging tool; or receiving, at a remote processor of the at least one processing device, communication of the plurality of acoustic log signals from the logging tool [0097 The processing system may include a graphical user interface (GUI) so that a user can interact with the processing system. The processing system may also include one or more processors (e.g., microprocessors, microcontrollers, digital signal processors, or general purpose computers) for executing any of the methods and processes described above. Such processors may be interconnected over a network, such as the Internet.].
Regarding claim 29, Bose also teaches wherein the at least one processing device comprises a first processor of the logging tool and/or a second processor remote of the logging tool [0097 one or more processors…interconnected over a network].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Tang (US 2010/0085835 A1).
Regarding claim 3, Bose does not explicitly teach … and yet Tang teaches the method of claim 1, comprising the step of employing a curve fitting technique in the generation of formation 
It would have been obvious to combine the dispersion curves of Bose, with the curve fitting of Tang so that a function may be used to continuously describe the computed signal/wave instead of raw data values.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Valero (US 7,675,813 B2).
Regarding claim 7, Bose does not explicitly teach … and yet Valero teaches the method of claim 1, further comprising the steps of (d) calculating in respect of each Nth logging depth of the well a slowness-time coherence (STC) value of shear slowness; (e) developing therefrom an STC shear slowness curve corresponding to the shear slowness values at the N respective logging depths; (f) developing from the measures of shear slowness of the formation at each Nth inversion depth an inversion shear slowness curve; (g) comparing the STC and inversion shear slowness 
It would have been obvious to combine the slowness estimation of Bose, with the STC interpolation of Valero so that the first arrival peaks are correctly identified.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Mukhopadhyay (2013, Semblance Algorithm for Array-Acoustic Processing) and Liu (2013, Stoneley Waves - Weighted Spectral Semblance).
Regarding claim 10-11, Bose does not explicitly teach … and yet Mukhopadhyay teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve; and 
(alternatively) (j) using a mask to isolate a region of the field frequency semblance map of interest in order to eliminate the risk of picking of coherence peaks derived from aliases or other unwanted modes in the field frequency semblance map [pg. 478, col. 2 “A bandpass filter between 5 to 12 kHz was first applied to the recorded raw waveforms. Figure 5a shows the filtered monopole waveform recorded at each receiver location and the measured time-slowness line. Later on, we processed the dipole waveform at the same depth and a bandpass filter between 2.6 to 4.5 kHz was first applied to the recorded raw waveform. Figures 5d and 5e show the time- and frequency-semblance map of these filtered dipole data.”].

Bose does not explicitly teach … and yet Liu teaches (b3) fitting a smooth curve joining plural apparent coherence peaks in a region of the field slowness-frequency semblance map and interpreting the field slowness-frequency semblance map such that picked peaks are constrained to be values lying on the smooth curve governed by the physics underlying the logging activity [abstract “Weighted spectral semblance method is used to calculate the slowness dispersion curve of Stoneley waves, and attenuation dispersion curves are obtained by using the least square fitting method. Matrix equation based on the boundary conditions at the borehole wall is applied to calculate slowness dispersion curves of Stoneley waves of equivalent elastic formation.”].
It would have been obvious to applying a curve fitting as taught by Liu to the dispersion curve calculation as taught by Bose so that a mathematical function may used to plot data at arbitrary points instead of raw data for the sake of convenience.

Allowable Subject Matter
Claims 30 and 31 are allowed. Tran (2014, J. Acoust. Soc. Am.) does not appear to go into the same amount of detail as recited in those independent claims.

Response to Arguments
Applicant’s arguments, see pgs. 18, filed 3/1, with respect to the rejection(s) of claim(s) 1 under 35 USC 101 and 35 USC 10 have been fully considered and are persuasive in combination with amendment.  Therefore, the rejection has been withdrawn. However, upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645